Citation Nr: 1520445	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005, and from November 2005 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On entrance examination in February 2001, the Veteran was noted to have bilateral pes planus noted as mild and asymptomatic.

2.  The Veteran's pre-existing bilateral pes planus underwent an increase in severity during active service that was beyond its natural progression.


CONCLUSION OF LAW

The Veteran's bilateral pes planus, which pre-existed entry into active duty, was aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.306(a), (b) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's claim for entitlement to service connection for pes planus is being granted herein, any error related to the VCAA regarding this issue is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection


The Veteran seeks service connection for her bilateral pes planus.  She has reported that the current symptoms of her bilateral pes planus consists of pain after running and the inability to stand for long periods of time.  She asserts that her bilateral pes planus condition was incurred in or aggravated by active service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a)(2014).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the clinical evidence discussed above and finds that the presumption of soundness does not attach with regard to the orthopedic condition of the Veteran's feet.  Her February 2001 pre-induction examination clearly noted mild asymptomatic bilateral pes planus.  .  38 U.S.C.A. § 1111 ; 38 C.F.R. §3.304(b).  The presumption of soundness does not attach. 

The next question is whether there was aggravation of the preexisting disability.  In this regards, the Veteran's February 2001 and February 2005 entrance examinations clinically noted the pes planus with a diagnosis of mild and asymptomatic.  A June 2006 report shows that she was evaluated for complaints of difficulty participating in some training exercises, and that she had associated complaints of pain of the lower extremities.  The assessment included the finding that the Veteran should be fitted with orthotics.  An August 2006 service treatment record shows that the Veteran was sized and fitted with foot supports to treat pes planus.  In September 2006, the Veteran was observed with "significant" pes planus.  

Here, the Board finds that there is no clear and unmistakable evidence to rebut the presumption of aggravation.  It is clear, that the Veteran's entered service with preexisting pes planus diagnosed as mild and asymptomatic.  During her first period of service from July 2001 to July 2005, she did not report nor was there any treatments for her pes planus.  During the induction examination for her second period of service from November 2005 to May 2007, once again the entrance examination noted mild pes planus.  However, during this second period of active service, she was fitted for orthotics to treat her pes planus and medical personnel characterized her pes planus as significant.  The Board finds an increase in severity is established by medical personnel determining that her pes planus had progressed from mild to asymptomatic to significant, which required the need for orthotics.  There is no clear and unmistakable evidence to rebut the presumption of aggravation.  

The Board notes that in a March 2011 VA examination report concerning the Veteran's pes planus, the examiner opined that the preponderance of the evidence did not support aggravation beyond natural progression.  The Board finds the examiner's opinion to be of negligible probative value as it was conclusory with no proper rationale.  The examiner did not expand upon how the prescription for orthotics to treat pes planus was or was not aggravation beyond the natural progression of the Veteran's condition.  Rather, the examiner merely noted the Veteran's pes planus medical history and stated that there was no aggravation.  Therefore, the Board finds that the March 2011 VA examination report to be of no probative value.

The Board concludes that the Veteran bilateral pes planus, which pre-existed her entry into service, was aggravated therein.  The Veteran's claim for service connection for pes planus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is granted.  



	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran is seeking service connection for GERD that she contends was caused by taking nonsteroidal anti-inflammatory drugs (NSAIDs) to treat her service-connected knee disability.  

Initially, the Board notes that in March 2011 the Veteran underwent a VA examination concerning her GERD.  After a review of the claims file and a physical examination of the Veteran, the examiner opined that there was no objective evidence to support GERD on the record.  

However, while the Veteran may not have had GERD during the VA examination, there is strong evidence suggesting that she did have GERD during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Specifically, the Veteran was first diagnosed with GERD in November 2007 when she was treated for chest pain and feeling acidic.  She was assessed GERD and prescribed omeprazole.  A December 2007 VA treatment record shows that the Veteran's stomach issues were improving with omeprazole and that she could take TUMs as needed on top of her prescription.  Indeed, during the March 2011 VA examination the Veteran reported taking Nexium for acid reflux during the last year and that she had not had heartburn since.

The Board finds that while the Veteran's GERD may have resolved during the course of her appeal, the evidence clearly indicates that GERD was present during the appeal period.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  The Veteran filed her claim for service connection for GERD in March 2008.  Five months prior to her filing for service connection she was diagnosed with GERD and even after she filed her claim she has also been assessed with GERD.  Therefore, the Board finds that the March 2011 VA examination report is of no probative value as no valid etiological opinion was presented by the examiner.  On remand, a new VA examination will be required in order to address the etiology of the Veteran's GERD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination with a gastrointestinal specialist, to determine the nature and etiology of any gastrointestinal or gastroesophageal disability found, to include GERD.  The examiner must review the claims file and must note that review in the report.  A complete rationale for all opinions should be expressed.  After diagnosing all gastrointestinal and gastroesophageal disorders, the examiner should:

(a) Opine as to whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed GERD disability was incurred during her period of active duty?

(b) Is it at least as likely as not that the Veteran's currently diagnosed GERD disability is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by her service-connected knee disability, specifically by taking NSAIDs? 

The examiner should be aware that the Veteran is competent to attest to factual matters of which she had first-hand knowledge.  In providing the opinions requested above, the examiners must consider the Veteran's statements regarding the onset of her conditions, in addition to her  statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

3.  Then, readjudicate the claims remaining on appeal.  The RO should document consideration of all theories of entitlement, to include secondary service connection pursuant to 38 C.F.R. § 3.310.   If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and give the Veteran and his representative a reasonable opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


